Citation Nr: 1413061	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-12 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Des Moines, Iowa



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and adjustment disorder with depressed mood.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to March 1972, from September 1990 to July 1991, and from January 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision by the RO.  

In October 2012, the Veteran and his wife testified from the RO at a hearing with the undersigned Veterans Law Judge by means of videoconference technology.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2013).  

The VBMS and Virtual VA folders have been reviewed.  


FINDING OF FACT

The Veteran currently is shown to meet the criteria for a diagnosis of PTSD with depression that as likely as not is related to an event of his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his innocently acquired psychiatric disability, manifested by PTSD with depression, is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, a detailed discussion of how VA satisfied its duties to notify and to assist is not necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).


Analysis

In August 2010, the RO denied service connection for PTSD and for adjustment disorder with depressed mood.  The Veteran disagreed and perfected this appeal.  The Board has rephrased the issue to consider service connection for an acquired psychiatric disability, to include PTSD and adjustment disorder with depressed mood.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

The regulations governing PTSD were amended, effective on July 13, 2010.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

The service records show that the Veteran served in the Republic of Vietnam, in Southwest Asia during Operation Desert Storm, and in Iraq during Operation Iraqi Freedom.  

At the hearing and in various statements, the Veteran reported being exposed mortar attacks during his service in Vietnam and having a convoy in front of him hit by enemy fire.  He reported seeing missiles fired during Desert Storm.  During Operation Iraqi Freedom, he reported that there were command/leadership issues.  Because he was in a transportation company and about every road had improvised explosive device, he felt like his life was in danger.  He also reported the death of a young soldier in the company.  This death was verified by the RO and while the Veteran was apparently not present at the time of the incident, he heard about it shortly thereafter.  

The Veteran and his spouse also testified that, while he had some behavioral changes following Vietnam and Desert Storm, he started having increased mental health problems, to include anxiety and depression, since Iraq.  

A review of service records does not show receipt of any medals specifically indicating combat participation.  The Veteran, however, served in three combat theaters and service records show that, during Operation Iraqi Freedom, he drove through high threat areas and dangerous environments.  On review, the Board finds his reported stressors are sufficiently corroborated.  

The VA mental health records include a diagnosis of adjustment disorder with PTSD features.

The Veteran underwent a VA examination in May 2010 and discussed his military history and indicated that he adjusted favorably following his return from both Vietnam and Operation Desert Storm.  His problems started following his return from Iraq.  

Based on history and physical examination, the examiner indicated that there were insufficient symptoms of PTSD to meet diagnostic criteria.  Diagnosis was that of adjustment disorder with depressed mood, in remission with current treatment.  

The Veteran underwent a private psychological evaluation in September 2012 when he discussed his military history.  Regarding service in Desert Storm, he reported seeing missiles fired and witnessing the Highway of Death with Iraqi casualties.  Regarding his service in Iraq, he mentioned that his friend was killed in action and that he felt that his life was in danger during this tour where he encountered many life threatening situations.  The Veteran underwent psychological testing and the examiner noted he likely shows signs of clinical depression.  He was right at the cutoff for a diagnosis of PTSD. 

Following examination and review of diagnostic testing, the examiner diagnosed PTSD, delayed onset, chronic with secondary depression.  

The examiner noted that the Veteran certainly reported fearing for his life during his tour in Iraq.  He stated that in his profession opinion, "[the Veteran's] PTSD symptoms with depression [were] more likely than not secondary to his traumatic experiences while serving in the U.S. Military."  

As set forth, the claims folder contains evidence both for and against the claim.  On review, the Board finds no basis to favor one opinion over the other.  Thus, the evidence is in relative equipoise is showing that the Veteran as likely as not meets the diagnostic criteria for PTSD and depression that are related to events of his military service.  

Resolving reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102 (2013).  The Board notes that the grant of service connection for PTSD with depression is considered to encompass the various diagnoses of record.  


ORDER

Service connection for PTSD with depression is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


